                 Case 20-12456-JTD              Doc 908        Filed 01/21/21        Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                           )   Chapter 11
                                                                 )
RTI HOLDING COMPANY, LLC,1                                       )   Case No. 20-12456 (JTD)
                                                                 )
                                                                 )   (Jointly Administered)
                                    Debtors.                     )
                                                                 )   Re: Docket No. 802

      ORDER PURSUANT TO 11 U.S.C. §§ 327 AND 328(a), FED. R. BANKR. P. 2014
       AND 5002, AND LOCAL RULE 2014-1, AUTHORIZING RETENTION AND
        EMPLOYMENT OF FGKR, LLC DBA PROVIDENCE COMMERCIAL
         REAL ESTATE AS REAL ESTATE BROKER FOR THE DEBTORS,
         AND APPROVING PAYMENT OF COMMISSION AND EXPENSES


                  Upon consideration of the application (the “Application”)2 of the above-captioned

debtors and debtors in possession (the “Debtors”) for entry of an order under sections 327 and

328(a) of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2014 and 5002 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2014-1 of the

Local Rules of the United States Bankruptcy Court for the District of Delaware (the “Local


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.

DOCS_LA:334544.6 76136/002
                 Case 20-12456-JTD           Doc 908    Filed 01/21/21   Page 2 of 5




Rules”), (i) authorizing the employment and retention of FGKR, LLC dba Providence

Commercial Real Estate (“Providence”) to serve as real estate broker for the Debtors in

accordance with the terms and conditions set forth in that certain Sales Exclusive Agency

Agreement, dated as of January 8, 2020 (the “Listing Agreement”), with respect to the sale of the

building and land located at 333 E. Broadway, Maryville, Tennessee and E. Harper Avenue,

Maryville, Tennessee 37804 (the “Real Property”); (ii) approving the terms of Providence’s

employment, including the fee and expense structure and the indemnification, reimbursement

and related provisions set forth in the Listing Agreement; and (iii) approving payment of

commission and expenses; and the Court having considered the Application and the Declaration

of Jay Cobble in support of the Application (the “Declaration”); and the Court finding that (A)

Providence (i) does not hold an interest adverse to the interest of the estate with respect to the

matters on which it is employed; and (ii) is a “disinterested person” as that term is defined under

section 101(14) of the Bankruptcy Code; (B) the Application and the Declaration are in full

compliance with all applicable provisions of the Bankruptcy Code, the Bankruptcy Rules and the

Local Rules; (C) the relief requested in the Application is in the best interests of the Debtors,

their estates and creditors; and (D) notice of the Application was due and proper under the

circumstances; and after due deliberation, and good and sufficient cause appearing therefore, it is

hereby

                 ORDERED, ADJUDGED AND DECREED THAT:

                 1.          The Application is GRANTED as set forth herein.




                                                    2
DOCS_LA:334544.6 76136/002
                 Case 20-12456-JTD            Doc 908      Filed 01/21/21     Page 3 of 5




                 2.          Providence is hereby retained in these cases as real estate broker for the

Debtors pursuant to sections 327(a) and 328(a) of the Bankruptcy Code, Bankruptcy Rules

2014(a) and 2016, and Local Rule 2014-1 and 2016-1.

                 3.          The terms of the Listing Agreement are reasonable and the Listing

Agreement is hereby approved, and Providence is authorized to perform the Services with

respect to the Real Property described in the Listing Agreement.

                 4.           The Debtors are authorized to pay Providence five percent (5%) of the

total sales price of $2,600,000.00, with Providence to pay 2% to the Buyer’s broker, Hathaway

HomeServices Dean-Smith Realty, from its commission proceeds of 5%.

                 5.           Providence’s compensation shall be subject to the standard of review of

section 328(a) of the Bankruptcy Code and not any other standard, including that provided in

section 330 of the Bankruptcy Code. Notwithstanding anything to the contrary in this Order or

the Application, the U.S. Trustee shall retain the right and be entitled to object to based on the

reasonableness standard provided for in section 330 of the Bankruptcy Code. Neither this Order

nor the record relating to the Court’s consideration of the Application shall prejudice or

otherwise affect the rights of the U.S. Trustee to challenge the reasonableness of compensation

and reimbursement requests under sections 330 and 331 of the Bankruptcy Code. Accordingly,

nothing in this Order shall constitute a finding of fact or conclusion of law binding on the U.S.

Trustee, on appeal or otherwise, with respect to the reasonableness of compensation.

                 6.          The information requirements of Local Rule 2016-2(d) are waived and

Providence shall not be required to keep or submit time records and Providence shall not be

                                                       3
DOCS_LA:334544.6 76136/002
                 Case 20-12456-JTD            Doc 908      Filed 01/21/21     Page 4 of 5




required to file any fee application. Payment to Providence as described herein shall be made as

soon as practicable after the later of (a) Closing on the sale or (b) entry of a this Order.

                 7.          Any requests of Providence for payment of indemnity pursuant to the

Listing Agreement shall be made by means of an application and shall be subject to review by

the Court to ensure that payment of such indemnity conforms to the terms of the Listing

Agreement, and is reasonable based on the circumstances and is in accordance with applicable

law; provided, however, during the pendency of these cases:

                             (a)    Providence shall not be entitled to indemnification, contribution or
                                    reimbursement pursuant to the Listing Agreement for services,
                                    unless such services and the indemnification, contribution or
                                    reimbursement therefore are approved by this Court;

                             (b)    The Debtors shall have no obligation to indemnify Providence, or
                                    provide contribution or reimbursement to Providence, for any
                                    claim or expense that is either: (i) judicially determined (the
                                    determination having become final) to have arisen from
                                    Providence’s gross negligence, fraud, willful misconduct, breach
                                    of fiduciary duty, if any, bad faith or self-dealing; (ii) for a
                                    contractual dispute in which the Debtors allege the breach of
                                    Providence’s contractual obligations, unless the Court determines
                                    that indemnification, contribution or reimbursement would be
                                    permissible pursuant to In re United Artists Theatre Co., 315 F.3d
                                    217 (3d Cir. 2003); or (iii) settled prior to a judicial determination
                                    as to the exclusions set forth in clauses (i) and (ii) above, but
                                    determined by this Court, after notice and a hearing, to be a claim
                                    or expense for which Providence should not receive indemnity,
                                    contribution or reimbursement under the terms of the Listing
                                    Agreement as modified by this Order; and

                             (c)    If, before the earlier of (i) the entry of an order confirming a
                                    chapter 11 plan in these Cases (that order having become a final
                                    order no longer subject to appeal) and (ii) the entry of an order
                                    closing these Cases, Providence believes that it is entitled to the
                                    payment of any amounts by the Debtors on account of the Debtors’
                                    indemnification, contribution and/or reimbursement obligations
                                    under the Listing Agreement (as modified by this Order),
                                    including, without limitation, the advancement of defense costs,
                                    Providence must file an application therefore in this Court, and the
                                                        4
DOCS_LA:334544.6 76136/002
                 Case 20-12456-JTD            Doc 908      Filed 01/21/21     Page 5 of 5




                                    Debtors may not pay any such amounts to Providence before the
                                    entry of an order by this Court approving the payment. This
                                    subparagraph (c) is intended only to specify the period of time
                                    under which this Court shall have jurisdiction over any request for
                                    fees and expenses by Providence for indemnification, contribution
                                    or reimbursement, and not a provision limiting the duration of the
                                    Debtors’ obligation to indemnify Providence. All parties in
                                    interest shall retain the right to object to any demand by
                                    Providence for indemnification, contribution or reimbursement.


                 8.          The terms and conditions of this Order are immediately effective and

enforceable upon its entry.

                 9.          The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Application.

                 10.         The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation of this Order and none of the Debtors or Providence shall

be required to seek authorization from any other jurisdiction with respect to the relief granted by

this Order.




                                                               JOHN T. DORSEY
         Dated: January 21st, 2021                             UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware
                                                       5
DOCS_LA:334544.6 76136/002
